SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of said District Court be and hereby is AFFIRMED.
Plaintiff Evone Javois-White appeals from the judgment of the District Court, entered December 28, 2004, granting the motion for summary judgment of defendant Jo Anne B. Barnhart, Commissioner of Social Security. The District Court entered judgment against plaintiff upon finding that the decision of the United States Administrative Law Judge (“ALJ”), dated May 22, 2003—principally, that plaintiff “was not under a ‘disability’ as defined in the Social Security Act, at any time prior to the date of the decision”—was supported by substantial evidence.
On appeal, we engage in the same exercise that was presented to the District Court. See Veino v. Barnhart, 312 F.3d 578, 586 (2d Cir.2002) (“Our statutory mandate as an appellate court is the same as that of the district court.”). That is, we review de novo the administrative record as a whole to determine whether “substantial evidence” supports the decision of the ALJ. See 42 U.S.C. § 405(g); Pollard v. Halter, 377 F.3d 183, 188-89 (2d Cir.2004). “Substantial evidence” need not compel the ALJ’s conclusion; rather it need only be “such relevant evidence as a reasonable mind might accept as adequate to support [the] conclusion” being challenged. Veino, 312 F.3d at 586 (quoting Richardson v. *391Perales, 402 U.S. 389, 401, 91 S.Ct. 1420, 28 L.Ed.2d 842 (1971)). If our plenary, de novo review of the administrative record reveals that substantial evidence supports the ALJ’s decision—even if that evidence does not persuade this Court that it would reach the same conclusion the ALJ settled upon—then the decision of the ALJ must remain undisturbed. See 42 U.S.C. § 405(g); Rutherford v. Schweiker, 685 F.2d 60, 62 (2d Cir.1982) (explaining that this Court would be “derelict in our duties” if we “shap[ed] our holding to conform to our own interpretation of the evidence”).
On appeal, plaintiff argues principally that she “was and continuéis] to be disabled” under the relevant statutory and regulatory standards.
We have carefully considered plaintiff’s arguments, and we find each of them to be without merit. We have reviewed de novo the Administrative Record and—consistent with the reasoning the District Court entered on the record on December 21, 2004—we find that substantial evidence supported the ALJ’s decision. Accordingly, the judgment of the District Court is hereby AFFIRMED.